UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:1/1/2011-6/30/2011 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. Semi-Annual Report For the six months ended June 30, 2011 Special Opportunities Fund, Inc. August 10, 2011 Dear Fellow Shareholders: In the first half of 2011 the S&P 500 Index rose by 6.02% while the net asset value of Special Opportunities Fund advanced 6.15%. So much for the past.I would be remiss if I ignored the severe correction that has occurred since June 30th.In my last semi-annual letter, I said: “While greed may be the order of the day, fear can raise its ugly head at any time.”With the caveat that things could change dramatically by the time shareholders receive this letter, fear has rather suddenly become the dominant emotion driving investors.As indicated in the table below, the first week of August was one of the worst in recent history for the stock market, capped by the downgrading of our Treasury debt. Week of Period of Year to Date 8/1/11 – 8/5/11 6/30/11 – 8/5/11 (as of 8-5-11) SPE (NAV Change) -5.79% -4.37% 0.00% S&P 500 -7.15% -9.04% -3.56% As these statistics suggest, we are risk averse.Thus, we tend to outperform in down or choppy markets.On the other hand, we expect to underperform the stock market when it booms, as was the case in the second half of 2010.For the most part, we eschew any attempt to predict markets.Instead, we focus on trying to find investments where we think we have an edge.By seeking out and exploiting inefficiencies in the marketplace, we hope to generate above average returns over time for our Fund with reduced risk.We also will use activism when necessary to try to unlock the value of our investments.This strategy has worked quite well for us in the past and we see no reason to alter it. The opposite approach is to try to predict where the market will be in the near future and to buy or sell securities based upon that prediction.Maybe a few investment managers can do that consistently but we don’t know any of them.This year has been a prime example of how hard it is to translate predictions of geopolitical and macroeconomic developments into investment profits.Assume that on January 1, 2011 our crystal ball told us that the major world events between then and July 31, 2011 would be: 1.Greece will be on the precipice of bankruptcy (with Spain, Portugal, Ireland and Italy, like dominos, facing a similar fate). 2.Turmoil, regime change, and violence will take place in a number of autocratic Middle Eastern countries including Egypt, Libya, Iran and Syria. 1 Special Opportunities Fund, Inc. 3.Japan will suffer one of the most powerful earthquakes in history.As a result, there will be severe damage to infrastructure and factories supplying everything from high-tech components to steel.Around 4.4 million households in northeastern Japan will be left without electricity and explosions will occur at several nuclear reactors. 4.Unemployment in the United States will languish at more than 9%.It will remain difficult for businesses to get credit and home buyers to get a mortgage.The price of gold will exceed $1,600 per ounce. 5.The United States will come closer to defaulting on its debt than at any time in its history and may suffer a credit downgrade. If we had to choose on January 1, 2011 between buying and selling short an S&P 500 index fund, what should we have done?Obviously, sell short.But, on July 31, 2011, the Index was still up 3.9%.Go figure! Of course, no one could have known all these things.But, even if one could, there is no guarantee that such knowledge will be profitable to an investment manager.Beating the market is always tough – even if one is pretty sure what major events will occur.True, the market has deteriorated rapidly since the beginning of August – but that could easily have happened after the Japanese earthquake.The bottom line is that securities markets are inherently unpredictable.That is why we are generally agnostic about making forecasts.To reiterate, we just try to invest where we think we have an edge and use activism when necessary to try to unlock the value of our investments. The primary reason we have outperformed during the recent market decline is our significant weighting in special purpose acquisition companies (SPACs) and auction rate preferred stock (ARPs) issued by closed-end funds.Both of these are low risk securities whose prices are usually unaffected by world events. Despite the recent selloff, we see a bright future for Special Opportunities Fund.I personally purchased 5,000 shares of our Fund on August 8th, a day when the S&P 500 Index fell more than 6.6%.As typically happens when the market falls rapidly, discounts of closed-end funds widened.We took advantage of this phenomenon to purchase some of these funds.Whether the market rises or falls, we hope to gain “alpha” when their discounts narrow, as they inevitably have done in the past after that sort of panic selling runs its course.That is consistent with our philosophy that getting an edge – not trying to predict market moves – is the best way to beat the market over the long term without incurring undue risk. Sincerely yours, Phillip Goldstein Chairman 2 Special Opportunities Fund, Inc.­ Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 6/30/11 Net asset value returns 6 Months 1 Year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. 6.15% 24.02% 15.31% 7.27% 5.94% Market price returns Special Opportunities Fund, Inc. 6.03% 22.34% 12.72% 8.38% 6.86% Index returns S&P 500 Index 6.02% 30.69% 16.21% 2.94% 2.72% Share price as of 6/30/11 Net asset value Market price Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. *The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 3 Special Opportunities Fund, Inc.­ Portfolio composition as of 6/30/11(1) Value Percent Investment Companies $ % Common Stocks Money Market Funds Corporate Bonds Structured Life Settlement Notes Warrants Convertible Bonds Rights 0 Total Investments $ % Other Assets in Excess of Liabilities % Total Net Assets $ % (1)As a percentage of net assets. 4 Special Opportunities Fund, Inc.­ Portfolio of investments—June 30, 2011 (unaudited) Shares Value INVESTMENT COMPANIES—66.32% Closed-End Funds—48.18% Adams Express Company $ Alpine Global Premier Properties Fund American Strategic Income Portfolio II American Strategic Income Portfolio III Bancroft Fund, Ltd. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust IV Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) First Opportunity Fund, Inc. (a) First Trust Strategic High Income Fund III Gabelli Global Multimedia Trust, Inc. The GDL Fund The Greater China Fund, Inc. H&Q Life Sciences Investors The Ibero-America Fund, Inc. Korea Equity Fund, Inc. (a) Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. The New Ireland Fund, Inc. Nuveen Multi-Strategy Income and Growth Fund 2 Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Shelton Greater China Fund (a) SunAmerica Focused Alpha Growth Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Tri-Continental Corporation TS&W/Claymore Tax-Advantaged Balanced Fund 5 Special Opportunities Fund, Inc.­ Portfolio of investments—June 30, 2011 (unaudited) Shares Value INVESTMENT COMPANIES—(continued) Closed-End Funds—(continued) The Zweig Total Return Fund, Inc. $ Auction Rate Preferred Securities—15.44% (b)(c) BlackRock California Municipal 2018 Term Trust - Series M7, 0.183% BlackRock Municipal 2018 Term Trust - Series W7, 0.152% BlackRock Municipal Bond Trust - Series R7, 0.152% 75 BlackRock Municipal Bond Trust - Series T7, 0.152% 75 BlackRock Municipal Income Quality Trust - Series F7, 0.183% 60 BlackRock MuniHoldings Fund, Inc. - Series C, 1.266% 25 BlackRock MuniHoldings Fund II, Inc. - Series A, 0.152% 50 BlackRock MuniHoldings New York Quality Fund, Inc. - Series B, 0.152% 1 BlackRock MuniHoldings New York Quality Fund, Inc. - Series D, 0.183% 21 BlackRock MuniHoldings New York Quality Fund, Inc. - Series E, 0.152% 1 BlackRock New York Municipal Bond Trust - Series T7, 0.152% 52 Federated Premier Intermediate Municipal Income Fund - Series A, 0.110% Invesco Quality Municipal Investment Trust - Series A, 0.077% 53 Nuveen California Dividend Advantage Municipal Fund - Series TH, 0.152% 8 Western Asset Premier Bond Fund - Series M, 0.140% 6 Business Development Company—2.70% Capital Southwest Corporation Equus Total Return, Inc. (a) MVC Capital, Inc. Prospect Capital Corporation Total Investment Companies (Cost $68,897,001) COMMON STOCKS—21.14% Motor Vehicles & Passenger Car Bodies—0.21% General Motors Company (a) Pharmaceuticals Preparations—0.07% Myrexis, Inc. (a) Real Estate Investment Trusts—0.46% Gyrodyne Company of America, Inc. (a) 6 Special Opportunities Fund, Inc.­ Portfolio of investments—June 30, 2011 (unaudited) Shares Value COMMON STOCKS—(continued) Retail-Auto Dealers & Gasoline Stations—0.96% Casey’s General Stores, Inc. $ Special Purpose Acquisition Vehicle—19.44% Australia Acquisition Corporation (a) Azteca Acquisition Corporation (a)(h) Cazador Acquisition Corporation, Ltd. (a) China Growth Equity Investment, Ltd. (a)(h) China VantagePoint Acquisition Company (a)(i) Empeiria Acquisition Corporation (a)(h) FlatWorld Acquisition Corporation (a)(h) Global Cornerstone Holdings, Ltd. (a)(h) Global Eagle Acquisition Corporation (a) Hicks Acquisition Company II, Inc. (a) JWC Acquisition Corporation (a) L&L Acquisition Corporation (a)(h) Lone Oak Acquisition Corporation (a) Prime Acquisition Corporation (a) RLJ Acquisition, Inc. (a) SCG Financial Acquisition Corporation (a)(h) Universal Business Payment Solutions Acquisition Corporation (a)(h) Total Common Stocks (Cost $23,359,740) Principal Amount CORPORATE BONDS—3.85% Washington Mutual, Inc. 0.000%, 09/17/2012 (d) $ 5.250%, 09/15/2017 (d) Total Corporate Bonds (Cost $4,450,531) CONVERTIBLE BONDS—0.30% RB Foods, Inc. 12.000%, 11/18/2011 (c) Total Convertible Bonds (Cost $350,000) 7 Special Opportunities Fund, Inc.­ Portfolio of investments—June 30, 2011 (unaudited) Principal Amount Value STRUCTURED LIFE SETTLEMENT NOTES—0.94% Cedar Lane Series A-2 Notes (c)(f) $ $ Total Structured Life Settlement Notes (Cost $1,092,193) Shares WARRANTS—0.53% Australia Acquisition Corporation Expiration: October 2015 Exercise Price: $11.50 (a) Cazador Acquisition Corporation, Ltd. Expiration: October 2015 Exercise Price: $7.50 (a) FlatWorld Acquisition Corporation Expiration: September 2012 Exercise Price: $11.00 (a) Hicks Acquisition Company II, Inc. Expiration: July 2017 Exercise Price: $12.00 (a) JWC Acquisition Corporation Expiration: November 2015 Exercise Price: $11.50 (a) Prime Acquisition Corporation Expiration: March 2016 Exercise Price: $7.50 (a) RLJ Acquisition, Inc. Expiration: February 2016 Exercise Price: $12.00 (a) Total Warrants (Cost $582,340) RIGHTS—0.00% Zion Oil & Gas, Inc. (a) 0 Total Rights (Cost $2,140) 0 8 Special Opportunities Fund, Inc.­ Portfolio of investments—June 30, 2011 (unaudited) Shares Value MONEY MARKET FUNDS—6.03% Fidelity Institutional Government Portfolio - Class I, 0.01% (e) $ Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (e) Total Money Market Funds (Cost $7,022,288) Total Investments (Cost $105,756,233)—99.11% Other Assets in Excess of Liabilities—0.89% TOTAL NET ASSETS—100.00% $ Percentage are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at June 30, 2011. (c) Fair valued securities. The total market value of these securities was $19,454,451, representing 16.71% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at June 30, 2011. (f) Illiquid security. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Each unit consists of one share of common stock and one warrant. (i) Each unit consists of one share of common stock, one half of a non-transferrable warrant and one half of a transferrable warrant. The accompanying notes are an integral part of these financial statements. 9 Special Opportunities Fund, Inc.­ Statement of assets and liabilities—June 30, 2011 (unaudited) Assets: Investments, at value (cost—$105,756,233) $ Cash Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Payable for investments purchased Payable to Adviser Payable to directors Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 6,676,450 shares issued and outstanding $ Accumulated undistributed net investment income Accumulated net realized gain from investment activities Net unrealized appreciation of investments Net assets applicable to common shareholders $ Net asset value per common share ($116,421,434 applicable to 6,676,450 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 10 Special Opportunities Fund, Inc.­ Statement of operations For the six months ended June 30, 2011 (unaudited) Investment income: Dividends $ Interest Total investment income Expenses: Investment advisory fees Professional fees and expenses Directors’ fees and expenses Administration fees and expenses Compliance fees and expenses Accounting fees and expenses Reports and notices to shareholders Insurance fees Stock exchange listing fees Transfer agency fees and expenses Custody fees and expenses Other expenses Total expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gains from: Investments Distributions received from investment companies Net change in unrealized appreciation of investments Net realized and unrealized gains from investment activities Net increase in net assets applicable to common shareholders resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Special Opportunities Fund, Inc.­ Statement of cash flows For the six months ended June 30, 2011 (unaudited) Cash flows from operating activities: Net increase in net assets applicable to common shareholders $ Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments ) Amortization and accretion of premium and discount Decrease in dividends and interest receivable Increase in receivable for investments sold ) Decrease in other assets Increase in payable for investments purchased Increase in payable to Adviser Decrease in payable to directors ) Increase in accrued expenses and other liabilities Net realized gains from investments ) Net change in unrealized appreciation of investments ) Net cash provided by operating activities Cash: Beginning of period 94 End of period $ The accompanying notes are an integral part of these financial statements. 12 Special Opportunities Fund, Inc.­ Statements of changes in net assets applicable to common shareholders For the six months ended For the June 30, 2011 year ended (unaudited) December 31, 2010 From operations: Net investment income $ $ Net realized gains from investments and distributions received from investment companies Net change in unrealized appreciation of investments Dividends paid to common shareholders from: Net investment income — ) Net realized gains from investment activities — — Total dividends and distributions paid to common shareholders — ) Capital Share Transactions (Note 5) Repurchase of common stock through tender offer — ) Net decrease in net assets from capital share transactions — ) Net increase (decrease) in net assets applicable to common shareholders ) Net assets applicable to common shareholders: Beginning of period End of period $ $ Accumulated undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 13 Special Opportunities Fund, Inc.­ Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: For the six months ended June 30, 2011 (unaudited) Net asset value, beginning of period $ Net investment income Net realized and unrealized gains (losses) from investment activities Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to auction preferred shareholders — Net increase (decrease) from operations Dividends and distributions paid to common shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to common shareholders — Net asset value, end of period $ Market value, end of period $ Total net asset value return(3) % Total market price return(4) % Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, before fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense and fees on floating rate notes %(5)(7) Net investment income before dividends paid to auction preferred shareholders %(2)(5) Dividends paid to auction preferred shareholders from net investment income — Net investment income available to common shareholders %(2)(5) Supplemental data: Net assets applicable to common shareholders, end of period (000’s) $ Portfolio turnover 37
